DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 29, 2021.

Specification
The disclosure is objected to because of the following informalities:
[0036]: “Reffering” should read –Referring--;
[0052]: “to wait for the predetrmined period of time” should read –to wait for the predetermined period of time—
[0060]: “a primary transformer of the RF amplifer” should read –a primary transformer of the RF amplifier--.
Appropriate correction is required.

Claim Objections
Claim 5 is objected to because of the following informality:  
	Line 1: “generator further comprising” should read –generator further comprises--.
Claim 7 is objected to because of the following informality:  
	Line 4: “processor cause the generator” should read –processor causes the generator--.

  objected to because of the following informalities:  
	Line 7: “RF resolution setting” should read –RF resolution settings--; and
Line 7: “a generator failure exist” should read –a generator failure exists--.
Claim 17 is objected to because of the following informalities:  
Line 1: “the generator failure exist” should read –the generator failure exists--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim is indefinite because it is unclear whether the plurality of RF resolution settings is low, medium, or high voltage settings or if there are a plurality of RF resolution settings that are all low voltage settings, a plurality of RF resolution settings that are all medium voltage settings, or a plurality of RF resolution settings that are all high voltage settings. For examination purposes, claim 4 will be read as a low, medium, or high voltage settings as the plurality of RF resolution settings.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Edwards et al., US 5484400, herein referred to as "Edwards".
Regarding claim 15, Edwards discloses an electrosurgical generator (Figure 1: RF/temperature board 50 and Col. 4, lines 11-13) comprising a plurality of impedance loads (Figure 1: internal load resistors 73 and 73’ and Col. 4, lines 59-61) integrated within an RF amplifier that supplies RF energy (Col. 4, lines 11-13 and 30-37 and Col. 5, lines 30-31); a feedback system measuring the electrical properties of RF energy (Col. 4, line 64 – Col. 5, line 10) directed to the plurality of impedance loads across a plurality of channels (Col. 5, lines 30-31 and Col. 8, lines 47-52); and a primary microcontroller (Figure 1: CPU 20) configured to initiate a self-verification system test upon activation of the generator (Col. 6, lines 32-33 and Figure 4: step 204) to verify the RF output of the generator across a plurality of RF regulation modes and RF resolution settings for determining whether a generator failure exist (Col. 4, lines 11-13 and Col. 6, lines 32-43). 
Regarding claim 17, Edwards discloses an electrosurgical generator (Figure 1: RF/temperature board 50 and Col. 4, lines 11-13) wherein the generator failure exist if one or more or all measurements (Col. 4, lines 11-13 and Col. 4, lines 64-66, Col. 5, lines 4-10, and Col. 6, lines 32-36, 40-42).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Mioduski et al., US 20050015125, herein referred to as "Mioduski”.
(Col. 3, lines 7-12) comprising an electrosurgical generator (Figure 1: RF/temperature board 50 and Col. 4, lines 11-13) adapted to perform a self-verification system test upon activation of the generator (Col. 6, lines 32-33 and Figure 4: step 204), the generator comprising a processor (Figure 1: CPU 20) configured to cause initiating a self-verification system test (Col. 4, lines 30-37 and Col. 6, lines 32-36), cause supplying RF energy to a connected electrosurgical hand device (Col. 10, lines 20-27) if a failure of the generator is not detected (Col. 6, lines 39-40, 44-49), and cause generating a system error if the failure of the generator is detected and a failure threshold is reached (Col. 6, lines 40-43 and Figure 4: steps 211-218); and a plurality of impedance loads configured to perform the self-verification system test (Figure 1: internal load resistors 73 and 73’ and Col. 4, lines 30-37 and 59-61 and Col. 8, lines 47-52). Edwards does not explicitly disclose a processor configured to cause initiating a self-verification system test after determining a predetermined period of time has elapsed after starting the generator.
However, Mioduski discloses a processor (Figure 2A: microcontroller 40) configured to cause initiating a self-verification system test ([0059]) after determining a predetermined period of time has elapsed after starting the system ([0063]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical system of Edwards with the period of time where everything is inactive before initiating a self-verification test disclosed in Mioduski to ensure that the system started up properly (Mioduski [0063]).
	Regarding claim 2, Edwards discloses an electrosurgical system (Col. 3, lines 7-12) with a processor (Figure 1: CPU 20). Edwards does not explicitly disclose a system where the processor is configured to cause restarting the generator to reinitiate the self-verification system test if the failure of the generator is detected and the failure threshold is not reached, and wherein the failure threshold 
However, Mioduski discloses a processor (Figure 2B: microcontroller 40) configure to cause restarting the system to reinitiate the self-verification system test if a failure of the system is detected and the failure threshold is not reached, and wherein the failure threshold comprises a number of consecutive times where the self-verification system test detects the failure of the system ([0065]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical system of Edwards with the ability to restart the system and reinitiate the self-verification system if a failure of the system is detected and the failure threshold is not reached disclosed in Mioduski as a fail-safe to shut down the generator for safety (Mioduski [0065] and [0081]).
Regarding claim 5, Edwards discloses an electrosurgical system (Col. 3, lines 7-12) where the generator (Figure 1: RF/temperature board 50 and Col. 4, lines 11-13) further comprises a feedback system measuring electrical properties of RF output across a plurality of channels (Col. 4, line 64 – Col. 5, line 10 and Figure 4: steps 204 and 262), and wherein the processor (Figure 1: CPU 20) allows for supplying RF energy to the connected electrosurgical hand device (Col. 10, lines 20-27), if measurement values of the feedback system channels are matching each other and/or are within a certain tolerance across the plurality of RF regulation modes and RF resolution settings (Col. 5, lines 4-10 and Col. 6, lines 39-40). 
Regarding claim 6, Edwards discloses an electrosurgical system (Col. 3, lines 7-12) where the plurality of impedance loads (Figure 1: internal load resistors 73 and 73’) are internal or integrated within the generator (Col. 5, lines 30-31), wherein specific configurations of the plurality of impedance loads are attainable using a plurality of internal relays (Figure 1: switches RF outputs to internal load resistors, Figure 3: 102, Col. 5, line 41-Col. 6, line 12). 
(Col. 3, lines 7-12) with a generator (Figure 1: RF/temperature board 50 and Col. 4, lines 11-13). Edwards does not explicitly disclose a system wherein upon activation of the generator, the processor is further configured to determine whether a failure of the previous self- verification system test has occurred, and wherein if the failure of the previous self-verification system test is detected, the processor cause the generator to wait for a cooldown period, and if the failure of the previous self-verification system test is not detected, the processor further determines whether a power-on threshold time has elapsed after starting the generator and prior to initiating the self-verification system test. 
However, Mioduski discloses a system wherein upon activation of the generator (Figure 2A: RF module 3 which includes oscillator 19), the processor (Figure 2B: microcontroller 40) is further configured to determine whether a failure of the previous self- verification system test has occurred ([0065]: “any ‘off’ transition of the power on-off switch may be detected, and the battery test may be determined, all by microcontroller 40”), and wherein if the failure of the previous self-verification system test is detected, the processor cause the generator to wait for a cooldown period ([0065]: “if any critical self-test fails more than a predefined limit, e.g., three times in a row, then hyperthermia treatment system 1 may be set in the "disable and return to factory" mode”), and if the failure of the previous self-verification system test is not detected, the processor further determines whether a power-on threshold time has elapsed after starting the generator and prior to initiating the self-verification system test ([0063]: “after waiting for oscillator 19 to start up, the system may perform a self test operation (which actually may be repeated at some predetermined interval, e.g., approximately every 50 milliseconds), during which everything may be held inactive until it may be determined that the microcontroller oscillator started properly”).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical system of Edwards with the ability to (Mioduski [0065] and [0081]).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Mioduski, further in view of Woloszko et al., US 20200397500, herein referred to as "Woloszko".
	Regarding claim 3, Edwards discloses an electrosurgical system (Col. 3, lines 7-12) where the self-verification test (Col. 6, lines 32-33 and Figure 4: step 204) test comprises a verification algorithm verifying RF output of the generator across a plurality of RF regulation modes and a plurality of RF resolution settings (Col. 6, lines 32-43, Figure 4: control algorithm 260). Edwards in view of Mioduski does not explicitly disclose a system where the processor is configured to regulate the RF output of the generator to a predetermined set value for each of the plurality of RF regulation modes and RF regulation settings. 
However, Woloszko discloses a system where the processor (Figure 10: controller 1004 which includes multiplexer 1012) is configured to regulate the RF output of the generator ([0088]: “Selection may occur using a combination of software control in communication with a multiplexer 1012. Each RF generator 1016a and 1016b is configured to selectively and potentially independently supply RF energy to electrodes on a wand.”) to a predetermined set value for each of the plurality of RF regulation modes and RF regulation settings ([0086]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical system of Edwards with the ability to (Woloszko [0086] and [0088]).
Regarding claim 4, Edwards discloses an electrosurgical system (Col. 3, lines 7-12) with a plurality of RF regulation modes and a plurality of RF resolution settings (Col. 4, lines 11-13). However, Edwards in view of Mioduski does not explicitly disclose a system where the plurality of RF regulation modes comprises one of voltage, current, power and/or phase regulation mode and where the plurality of RF resolution settings comprises one of a low, medium or high voltage setting. 
However, Woloszko discloses a system where the plurality of RF regulation modes comprises one of voltage, current, power and/or phase regulation mode ([0086]: “regulation modes (e.g., voltage regulated, power regulated, current regulated”) and where the plurality of RF resolution settings comprises one of a low, medium or high voltage setting ([0088]: “Output voltages may be high… or lower”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical system of Edwards with the plurality of RF regulation modes and RF regulation settings disclosed in Woloszko to develop varying intensities of electrical field or to choose between voltages high enough to form plasma or lower voltages to desiccate of coagulate tissue (Woloszko [0086] and [0088]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Wolosko.
	Regarding claim 16, Edwards discloses an electrosurgical generator (Figure 1: RF/temperature board 50 and Col. 4, lines 11-13) with a primary microcontroller (Figure 1: CPU 20) that performs a self-(Col. 6, lines 32-33 and Figure 4: step 204). Edwards does not explicitly disclose a microcontroller that is configured to regulate the RF output of the generator to a predetermined set value for each of the plurality of RF regulation modes and RF regulation settings, wherein the plurality of RF regulation modes comprises one of voltage, current, power and/or phase regulation mode, and wherein the plurality of RF resolution settings comprises one of a low, medium or high voltage setting. 
However, Woloszko discloses microcontroller (Figure 10: controller 1004 which includes multiplexer 1012) that is configured to regulate the RF output of the generator to a predetermined set value for each of the plurality of RF regulation modes and RF regulation settings ([0086]), wherein the plurality of RF regulation modes comprises one of voltage, current, power and/or phase regulation mode ([0086]: “regulation modes (e.g., voltage regulated, power regulated, current regulated”), and wherein the plurality of RF resolution settings comprises one of a low, medium or high voltage setting ([0088]: “Output voltages may be high… or lower”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical system and microcontroller of Edwards with the ability to regulate the RF output of the generator to a predetermined set value for each of the plurality of RF regulation modes and RF regulation settings disclosed in Woloszko to develop varying intensities of electrical field or to choose between voltages high enough to form plasma or lower voltages to desiccate of coagulate tissue (Woloszko [0086] and [0088]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Lemons et al., US 10121399, herein referred to as "Lemons". 
Regarding claim 18, Edwards discloses an electrosurgical generator (Figure 1: RF/temperature board 50 and Col. 4, lines 11-13) with a primary microcontroller (Figure 1: CPU 20) that is configured to receive measured data from the feedback system (Col. 4, lines 30-33 and Figure 4: steps 275-276) and (Col. 7, lines 61-65). Edwards does not explicitly disclose a primary microcontroller that is configured to compare the results from a main channel and a redundant channel of the feedback system to that of a verification channel from the feedback system. 
	However, Lemons discloses a microprocessor (Col. 3, lines 42-45) that is configured to compare the results from a main channel (Figure 4: first dummy channel) and a redundant channel (Figure 4: second dummy channel) of the feedback system to that of a verification channel (Figure 7: active channel) from the feedback system (Figure 7 and Col. 3, lines 33-40 and Col. 4, lines 42-44).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical system and microcontroller and self-verification system test of Edwards with comparison results of a main and redundant channel to that of a verification channel to check for failures in the system (Lemons Abstract).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Lemons further in view of Munz et al., US 20160231728, herein referred to as “Munz.”
	Regarding claim 19, Edwards discloses an electrosurgical generator (Figure 1: RF/temperature board 50 and Col. 4, lines 11-13) wherein after completion of the self- verification system test , the microcontroller (Figure 1: CPU 20) allows for supplying RF energy to a connected electrosurgical hand device (Col. 6, lines 39-40, 44-49 and Col. 10, lines 20-27) across a plurality of RF regulation modes and a plurality of RF resolution settings (Col. 4, lines 11-13). Edwards does not explicitly disclose a process that determines if comparison results for the main and redundant channels are within a certain tolerance.
	However, Munz discloses a process that determines if comparison results for the main channel (Figure 1: first channel 100) and redundant channel (Figure 2: second channel 200) are within a certain tolerance ([0010-0011]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical system and microcontroller and self-verification system test of Edwards with comparison results of a main and redundant channel as an additional self-verification system test and fail-safe control system for safety (Munz [0009] and [0028]).
	Regarding claim 20, Edwards discloses an electrosurgical generator (Figure 1: RF/temperature board 50 and Col. 4, lines 11-13) wherein after completion of the self- verification system test , the microcontroller (Figure 1: CPU 20) allows for halting RF energy to the connected electrosurgical hand device (Col. 10, lines 20-27  and Col. 6, lines 40-43) for one of the plurality of RF regulation modes and RF resolution settings (Col. 4, lines 11-13). Edwards does not explicitly disclose a process that determines if comparison results for the main and redundant channels are within a certain tolerance.
	However, Munz discloses a process that determines if comparison results for the main channel (Figure 1: first channel 100) and redundant channel (Figure 2: second channel 200) are within a certain tolerance ([0010-0011]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical system and microcontroller and self-verification system test of Edwards with comparison results of a main and redundant channel as an additional self-verification system test and fail-safe control system for safety (Munz [0009] and [0028]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794